Title: From George Washington to Alexander Boyd, 10 January 1756
From: Washington, George
To: Boyd, Alexander

 

[Winchester, 10 January 1756]
To Mr Alexander Boyd. Pay-Master to the Virginia Regiment.

You are, out of the public money in your hands, to pay off all the Troops of the Virginia Regiment to the first of this instant with what arrears are due both Officers and Soldiers. After doing that, if you do not receive a supply of cash from me; and should not have sufficient in your hands to pay the whole, this present months pay; you are, in order to keep the Soldiers quiet, only to pay them, and those of the Officers who are most in want of it—The rest will receive their pay, as soon as I can send you money. “Arrears are only to be paid those men who are now actually in the Service, which you will see by your payrolls: and the sums which Colonel Stephen received, are to be deducted from each man.”
Sergeants will be appointed to each Company; those you are to pay full pay.
You are to make the proper stoppages from each person, according to a former Order. “The Officers are ordered to take two Receipts from each man; one of which I have ordered to be delivered you, in my absence, before you make the next payment.”
Let the arrears paid the Officers and men, be kept in a separate accompt from the ordinary payments. Given &c. at Winchester, January 10th 1756.

G:W.

